1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   STEPHANIE WOODWARD,                            Case No.: 2:19-cv-00019-APG-CWH
18

19                                                  STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                  EXTEND TIME FOR PLAINTIFF TO
     vs.                                            RESPOND TO EXPERIAN’S MOTION
21                                                  FOR PROTECTIVE ORDER
     EQUIFAX INFORMATION SERVICES, LLC;
22                                      [FIRST REQUEST]
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; TRANS UNION LLC; and WELLS
     FARGO HOME MORTGAGE,
24
                    Defendants.
25          Plaintiff Stephanie Woodward (“Plaintiff”), by and through her counsel of record, and
26
     Defendant Experian Information Solutions, Inc. (“Experian”) have agreed and stipulated to the
27
     following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN’S
     MOTION FOR PROTECTIVE ORDER [FIRST REQUEST] - 1
1           1.      On April 15, 2019, Experian filed a Motion for Protective Order [ECF Dkt. 49].
2
            2.      Plaintiff’s Response is due April 29, 2019.
3
            3.      Plaintiff and Experian have agreed to extend Plaintiff’s response seven days in
4
     order to allow Plaintiff’s counsel to contact the clients to address Experian’s pending motion for
5

6    protective order and obtain approval to file the response. As a result, both Plaintiff and Experian

7    hereby request this Court to further extend the date for Plaintiff to respond to Experian’s Motion
8
     for Protective Order until May 6, 2019. This stipulation is made in good faith, is not interposed
9
     for delay, and is not filed for an improper purpose.
10
            IT IS SO STIPULATED.
11

12          Dated April 29, 2019.

13
      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
14
      /s/ Miles N. Clark                                /s/ Andrew J. Sharples
15
      Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
16    Nevada Bar No. 12796                              Nevada Bar No. 9982
      Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
17    Nevada Bar No. 13848                              Nevada Bar No. 12866
18    10040 W. Cheyenne Ave., Suite 170-109             1050 Indigo Drive, Suite 200
      Las Vegas, NV 89129                               Las Vegas, NV 89145
19    Email: matthew.knepper@knepperclark.com           Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com               Email: asharples@nblawnv.com
20

21    HAINES & KRIEGER LLC                              JONES DAY
      David H. Krieger, Esq.                            Cheryl L. O’Connor, Esq.
22    Nevada Bar No. 9086                               3161 Michelson Drive
      8985 S. Eastern Avenue, Suite 350                 Irvine, CA 92612
23                                                      Email: coconnor@jonesday.com
      Henderson, NV 89123
24    Email: dkrieger@hainesandkrieger.com
                                                        Counsel for Defendant
      Counsel for Plaintiff                             Experian Information Solutions, Inc.
25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN’S
     MOTION FOR PROTECTIVE ORDER [FIRST REQUEST] - 2
1                                        Woodward v. Equifax Information Services, LLC et al
                                                                  2:19-cv-00019-APG-CWH
2

3                              ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
4                  EXPERIAN’S MOTION FOR PROTECTIVE ORDER
5

6          IT IS SO ORDERED.

7                             ________________________________________
                              UNITED STATES MAGISTRATE JUDGE
8
                                                       April 30, 2019
9                                              Dated: _______________

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN’S
     MOTION FOR PROTECTIVE ORDER [FIRST REQUEST] - 3
